FILED
                            NOT FOR PUBLICATION                              DEC 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 11-10113
                                                      11-10114
               Plaintiff - Appellee,
                                                 D.C. Nos. 3:03-cr-00284-MHP
  v.                                                       3:03-cr-00666-MHP

STEPHON JONES,
                                                 MEMORANDUM *
               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                     Marilyn H. Patel, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       In these consolidated appeals, Stephon Jones appeals from the 36-month

sentence imposed following his guilty-plea conviction for being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), and from the 18-




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
month consecutive sentence imposed following revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Jones contends that his sentence is substantively unreasonable given the

nature and circumstances of the offense and his personal history and

characteristics. The consecutive sentences below or within the respective

Guidelines ranges are substantively reasonable in light of the totality of the

circumstances and the sentencing factors set forth in 18 U.S.C. §§ 3553(a) and

3583(e). See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     11-10113